11‐1427 
E.M. v. New York City Department of Education          
                                                                                                                                               

                                          United States Court of Appeals
                                                            FOR THE SECOND CIRCUIT 
                                                                        
                                                                      —————————
                                                               
                                                   August Term, 2012 
                                                               
                                   (Argued: February 5, 2013          Decided: July 11, 2014) 
                                                               
                                                 Docket No. 11‐1427‐cv 
                                                               
                                                                      —————————
                                                                            
                            E.M., AS PARENT AND NATURAL GUARDIAN OF N.M., AN INFANT, 
                                                          
                                                                  Plaintiff‐Appellant, 
                                                       –v.–  
                                                          
                                     NEW YORK CITY DEPARTMENT OF EDUCATION, 
                                                          
                                                                 Defendant‐Appellee. 
 
                                                                      —————————
                                                                                              
                                                                                                                       
B  e  f  o  r  e:   
 
                                               KEARSE, JACOBS, AND CARNEY, Circuit Judges. 
                                                                     
                                —————————
       Plaintiff‐appellant E.M., the parent of a disabled child, brought this action 
under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. 
(the “IDEA”), asserting that defendant‐appellee the New York City Department 
of Education (the “Department”) denied her child the free appropriate public 
education that the IDEA requires.  She seeks direct tuition payment for the 2008‐
2009 school year to the private school where she unilaterally enrolled her child.  
The district court (Batts, J.) determined, first, that plaintiff had standing to 
pursue her claim for direct payment, although she had not paid any tuition to the 
private school.  The district court denied plaintiff’s claim on the merits, however, 
ruling that the Department’s proposed Individualized Education Program 
(”IEP”) would have provided plaintiff’s child a free appropriate public 
education.  We conclude that: (1) plaintiff has standing to pursue this claim 
because she is legally obligated to pay tuition to her child’s private school, even 
if that obligation may not be enforced unless and until she is successful in her 
legal challenge to the Department’s proffered IEP; and (2) the district court erred 
in affirming the decision of the state administrative officer as to the adequacy of 
the IEP, because the officer impermissibly relied on retrospective evidence 
extrinsic to the IEP in assessing the adequacy of the educational services that 
would have been provided by the Department.  We therefore VACATE the 
judgment in favor of the Department, and REMAND the cause to the district 
court for further proceedings in light of our recent case law concerning the 
evidence that may be considered in determining the adequacy of an IEP.  
 
                               —————————
                                                   
                                WILLIAM B. ADAMS (Ellison S. Ward, on the brief), 
                                Quinn Emanuel Urquhart & Sullivan, LLP, New York, 
                                NY, for Plaintiff‐Appellant. 
 
                                JULIE STEINER (Edward F.X. Hart, G. Christopher 
                                Harriss, Brian Reimels, John Buhta, on the brief), for 
                                Michael A. Cardozo, Corporation Counsel of the City 
                                of New York, New York, NY, for Defendant‐Appellee. 
 
                                Rebecca C. Shore, New York, NY, for amici curiae 
                                Advocates for Children of New York, Legal Services NYC 
                                Bronx, Manhattan Legal Services, New York Lawyers for 
                                the Public Interest, Queens Legal Services, and South 
                                Brooklyn Legal Services in support of Plaintiff‐Appellant.  
 
                               —————————
                                            
                                            
                                            
SUSAN L. CARNEY, Circuit Judge: 
      
     Plaintiff E.M. is a mother with limited financial means who is raising a 

severely disabled child in New York City.  In 2008, E.M. unilaterally withdrew 

her daughter, N.M., from public school and enrolled her in a private learning 

center, asserting that the New York City Department of Education (the 

“Department”) failed to provide N.M. with the free appropriate public education 

that is required by the Individuals with Disabilities Education Act, 20 U.S.C.  

§ 1400, et seq. (“IDEA”).1  Although E.M. has not paid — and is likely unable to 

pay out‐of‐pocket — any tuition to the private school, she brought this action 

against the Department seeking a court order that would direct the Department 

to pay the private school, retroactively, the amount of her daughter’s tuition for 

the 2008‐2009 school year.     

       This case raises two independent questions:  first, whether E.M. has Article 

III standing to sue the Department under the IDEA for direct, retroactive 

payment of private school tuition for 2008‐2009; and second, whether E.M.’s legal 

challenges to the Department’s proffered Individualized Education Program 



1 In 2004, the IDEA was reauthorized and amended by the Individuals with Disabilities 
Education Improvement Act (“IDEIA”), Pub. L. No. 108‐446, 118 Stat. 2647.  We continue to 
refer to the statute, as amended, by the familiar acronym:  IDEA.     
                                              3
(“IEP”) have merit.2  We answer the first question in the affirmative.  Although 

there is reason to believe that the school may not seek to enforce the obligation 

absent success by E.M. in her IDEA challenge to the Department’s IEP, E.M. was 

legally obligated by the enrollment contract that she signed to pay tuition to the 

private school.  Contrary to the state hearing officer, we conclude that this legal 

obligation gives E.M. standing under Article III to pursue her challenge to the 

IEP and seek direct retroactive tuition payment.  As to the second question, we 

determine, based on recent Circuit precedent, that because the state 

administrative officer impermissibly relied on retrospective evidence extrinsic to 

the IEP in determining that the IEP provided the “free appropriate public 

education” (“FAPE”) required by the IDEA,3 the district court erred in affirming 

the state officer’s decision.  See E.M. v. New York City Dep’t of Educ., No. 09 Civ. 

10623 (DAB), 2011 WL 1044905 (S.D.N.Y. Mar. 14, 2011).  The record before us, 

however, does not permit us to resolve the merits of E.M.’s challenge to the IEP.  



2  The decision in this case was held pending the issuance of C.F. ex rel. R.F. v. New York City 
Dep’t of Educ., 746 F.3d 68 (2d Cir. 2014), decided March 4, 2014.   
 
3 Congress enacted the IDEA “to ensure that all children with disabilities have available to them 

a free appropriate public education . . . designed to meet their unique needs . . . [and] to ensure that 
the rights of children with disabilities and parents of such children are protected.”  20 U.S.C.  
§ 1400(d)(1)(A)‐(B) (emphasis added). 
 
                                                   4
We therefore remand the cause to the district court for further proceedings 

consistent with this opinion.   

                                       BACKGROUND 

    I.      Factual Background4 

            A.      N.M.’s Disability and Schooling 

         N.M. was born in March 2002.  She is severely autistic.  When she had 

passed her eighth birthday (in April 2010), she was entirely non‐verbal, had a 

limited attention span, and was prone to self‐stimulatory and injurious 

behaviors, including drumming her fingers on her lips, “spinning” instead of 

walking in a straight line, and continually poking her eyes.  She exhibited 

potentially harmful “mouthing behaviors,” including placing objects like shaving 

cream and chalk in her mouth.  She also faced substantial physical limitations, 

which required her to use (among other therapies) “fixed ankle foot orthotics” to 

prevent her calf muscles from shortening.  Joint Appendix (“J.A.”) at 786.   

         N.M. began attending a private pre‐school called Reach for the Stars 

Learning Center (“RFTS” or the “Center”) in 2005, when she was three years of 



4  The factual statement is drawn primarily from the district court’s opinion and the 
administrative record.  It is not subject to dispute by the parties except where noted.  
 
                                                 5
age.5  During her time at the Center, N.M. received one‐on‐one (“1:1”) Applied 

Behavioral Analysis (“ABA”) therapy throughout the school day.6  It was the 

view of the associate educational director of the Center, Helene Wasserman, who 

later testified before the state hearing officer, that N.M. was “in need of a one to 

one [supervision] at all times.  Her behaviors seriously interfere[d] with her 

learning . . . [and] she had a lot of self[‐]injurious behaviors that needed a lot of 

direct care . . . .”  J.A. 575‐76. 

          In March 2008, a New York City Department of Education Committee on 

Special Education (the “Committee”) was convened to create an IEP for N.M. for 

her kindergarten year, upcoming in September 2008.7  The IEP prepared by the 

Committee recognized that N.M. required “highly intensive” supervision, J.A. 

691, but it did not provide for full‐time 1:1 instruction.  Instead, it called for N.M. 


5    The record is unclear as to whether E.M. paid tuition to RFTS for N.M.’s pre‐school education.   
 
6  ABA is an “intensive one‐on‐one therapy that involves breaking down activities into discrete 
tasks and rewarding a child’s accomplishments.”  R.E. v. New York City Dep’t of Educ., 694 F.3d 
167, 176 (2d Cir. 2012) (internal quotation marks omitted).  Instructors adept in ABA “use[ ] 
careful behavioral observation and positive reinforcement or prompting to teach each step of 
a[n appropriate] behavior.”  M.H. v. New York City Dep’t of Educ., 685 F.3d 217, 226 n.5 (2d Cir. 
2012).   
 
7 An IEP is a “written statement that sets out the child’s present educational performance, 

establishes annual and short‐term objectives for improvements in that performance, and 
describes the specially designed instruction and services that will enable the child to meet those 
objectives.”  M.H., 685 F.3d at 224 (internal quotation marks omitted).  
                                                   6
to be placed in a special education classroom with a staffing ratio of 6:1:1 (six 

students for every one teacher and one paraprofessional), and directed that N.M. 

receive instruction on a twelve‐month calendar.  It also included a Behavioral 

Intervention Plan (“BIP”) for N.M., and it recommended, among other things, 

that the Department (1) provide 1:1 occupational therapy for thirty minutes twice 

a week; (2) provide 1:1 physical therapy for thirty minutes twice a week; and (3) 

provide 1:1 speech and language therapy for forty‐five minutes three times a 

week.  In other words, under the IEP proffered by the Department, N.M. was 

slated to receive a total of four hours and fifteen minutes of 1:1 educational 

services each week.      

          B.      Re‐enrollment in RFTS 

      E.M. evaluated the Department’s recommended public classroom 

placement for her daughter in early summer 2008, and found it unsuitable.  In 

her view, where there were more students than teachers in the classroom, it 

would be impossible for her child to receive the very close supervision that she 

needed, and which E.M. believed should be 1:1 during the whole school day.   

      On August 15, 2008, E.M. notified the Department that she would re‐enroll 

N.M. at the Center for the 2008‐2009 school year.  Three days later, she formally 

                                           7
enrolled N.M. there by signing an enrollment contract.  The executed contract 

provides that E.M. and her husband “assume . . . complete financial 

responsibility for the enrollment of [N.M. at RFTS] for the year 2008‐2009,” and 

that they agree “to pay when due the Annual Tuition and Fees.”  J.A. 759.  The 

contract specifies an annual tuition of $85,000, but leaves blank the spaces 

provided for designating a payment schedule and the amount of a deposit that 

“must accompany this signed Contract to make it valid.”  Id. 

       In an affidavit, Nancy Levy, General Co‐Director of RFTS, explained that 

as of November 12, 2008, the Center had received no tuition payment for N.M., 

but that the parents and school had agreed that E.M. and her husband would 

contact an “advocate or attorney and seek funding” from the Department.8  J.A. 

758.  E.M. later testified that, as of May 2009, she had not paid any tuition to the 

Center for the 2008‐2009 school year because “we don’t have that money to pay 

the school.”  J.A. 536.9 

        

8  Ms. Levy’s statement appears to refer to an oral side agreement that was never reduced to a 
signed writing, and whose exact terms are unclear from the record.  The only signed writing 
between E.M. and the Center that we see in the record is the enrollment contract itself, which 
Levy elsewhere stated constituted “the entire tuition agreement signed by the parent.”  J.A. 758.      
 
9 The record suggests that E.M.’s household income during the relevant period was less than 

$15,000 per year.  See J.A. 539‐40.   
                                                 8
             C.      Due Process Complaint  

          By letter dated November 26, 2008, E.M. (through counsel) submitted to 

the Department a request for an impartial hearing under the IDEA.  The request 

stated that E.M. “rejected the recommended program because she maintains that 

[N.M.] requires one to one teaching across all domains to master any skill.”  J.A. 

750.   

             D.      December 2008 IEP  

          In December 2008, the Department convened a second Committee and 

amended the first proposed 2008‐2009 IEP for N.M., taking into account new 

evidence submitted by Department officials who had observed N.M. at the 

Center and the reports on N.M.’s progress that were made by Center employees.  

The new evidence included a classroom observation report completed by a 

Department official, who observed that N.M. “pokes her eyes, bangs her head 

and throws herself backwards onto the floor.  She is self‐injurious and aggressive 

to others.  She jumps, gallops and flaps.”  J.A. 123.  Although the amended IEP 

expanded N.M.’s access to related services, it did not alter the Committee’s 

previous recommendation that N.M. be placed in a 6:1:1 classroom.  J.A. 737.  

E.M. renewed her challenge to the Department’s proffered IEP.   

                                               9
     II.      Procedural History  

              A.      IHO Opinion 

           Between March and May 2009, the Department and E.M. submitted 

evidence to an Impartial Hearing Officer (“IHO”) charged with addressing 

E.M.’s allegations that, like the earlier IEP, the December 2008 IEP was 

substantively deficient because (among other flaws) it did not provide N.M with 

all‐day 1:1 supervision.10    

           In a written opinion issued in June 2009, the IHO denied N.M.’s request for 

tuition reimbursement or direct payment to the Center.  Declining to address the 

substantive question whether N.M. would have received a FAPE in the 

educational setting proposed by the IEP, the IHO concluded instead that, as 

argued by the Department, E.M. lacked standing to bring a claim for tuition 

reimbursement because she “has paid nothing to [RFTS] for Student’s enrollment 

there during the 2008‐2009 school year, nor does it appear that [she] is in any 

way obligated to do so.”  J.A. 192.  The IHO found that, when E.M. enrolled her 

daughter in RFTS, she was “clearly without the financial resources that would 

10
  The IHO presides at the IDEA‐mandated “impartial due process hearing,” 20 U.S.C. § 1415(f), 
hosted by the local school district — in this case, the New York City Department of Education.  
In New York State, the IHO’s decision may be appealed to a State Review Officer.  M.H., 685 
F.3d at 224‐25.
 
                                              10
have permitted the incurrence of such debt,” and therefore she had not incurred 

any financial risk or obligation.  J.A. 191, 193.  The IHO further rejected E.M.’s 

request for an order directing the Department to pay the Center directly, 

reasoning that the IDEA restricts “the right and opportunity to seek recourse 

under its provisions solely to parties for whom [the] legislation was intended — 

the disabled and the parents of the disabled.”  J.A. 193‐94.  According to the IHO, 

the Center — not E.M. — was the real party in interest with respect to plaintiff’s 

direct payment request, and because the Center has no legal remedy under the 

IDEA, E.M.’s request for direct payment had to be denied.        

          B.      SRO Opinion 

      Plaintiff appealed to a State Review Officer (“SRO”), who reviewed the 

written record de novo.  The SRO agreed with the IHO that E.M. lacked standing 

to request that the state pay her daughter’s tuition to the Center for the 2008‐2009 

school year.  Departing from the IHO’s approach, however, the SRO also chose to 

consider, for the first time, “the parent’s allegation that the district did not offer 

the student a FAPE during . . . 2008‐09.”  J.A. 130.   

      On that issue, the SRO reviewed the record developed before the IHO and 

concluded that “the special education program recommended by the 

                                           11
[Department] for the student’s 2008‐09 school year appropriately addressed 

[N.M.’s] unique special education needs.”  J.A. 137.  The SRO found that the 

“evidence establishe[d] that the March 5, 2008 IEP was appropriate for the 

student because her cognitive, academic, and social delays prevented her from 

participation in the general education environment and that the district’s 6:1+1 

special class, with programmatic supports, would enable the student to receive 

educational benefits.”  Id. (internal quotation marks omitted).  Although the SRO 

did not identify with precision the “programmatic supports” that would render 

the 6:1:1 classroom sufficient for N.M. to receive an educational benefit, he relied 

in part on testimony from a teacher in N.M.’s proposed public school classroom 

who testified at the hearing before the IHO that, in the SRO’s words, “[i]f the 

student required 1:1 attention during the entire school day . . . [the teacher] 

would make sure that either she or a paraprofessional worked with the student 

at all times, having done so previously for another student during the first two 

months of the school year, until that student became more independent.”  J.A. 

136. 

 

 

                                         12
          C.      District Court Opinion             

      On December 31, 2009, E.M. filed suit in Federal District Court for the 

Southern District of New York, asserting that the Department had denied her 

daughter a FAPE and seeking reversal of the SRO’s decision.  Among other 

remedies, E.M. sought an order requiring the Department to make direct 

payment of N.M.’s tuition for the 2008‐2009 school year to RFTS.  

      The district court decided, first, that E.M. had standing to bring this suit 

even if she had not paid tuition to RFTS.  See E.M., 2011 WL 1044905, at *6.  In 

support of its ruling on standing, the court quoted favorably from another 

district court decision within this Circuit, S.W. v. New York City Department of 

Education, 646 F. Supp. 2d 346 (S.D.N.Y. 2009), which held that the denial of a 

FAPE, without more, constitutes an injury sufficient for a parent to satisfy the 

standing requirement.  See id. at 359.   

      Next, the district court addressed whether N.M. had been provided a 

FAPE.  Because the IHO had not reached this issue, the only relevant factual 

findings were made by the SRO as part of its alternative analysis.  The district 

court ruled that the SRO considered all of the relevant evidence, properly 

concluded that N.M. had a possibility of advancement in the 6:1:1 classroom, and 

                                              13
did not err in concluding that the IEP was substantively adequate.  E.M., 2011 

WL 1044905, at *8‐10.  As part of its analysis, the district court noted that, at the 

time of its decision, no Second Circuit cases “st[ood] for the proposition that an 

SRO may not consider evidence extrinsic to the written IEP.”  Id. at *9.  Therefore, 

“[i]t was not error for the SRO to consider [testimony about the nature of the 

placement actually offered for N.M. in the IEP],” and the “SRO’s judgment that 

the 6:1:1 placement was likely to confer educational benefits is therefore 

deserving of deference.”  Id.11  The court denied plaintiff’s request that the 

Department remit N.M.’s tuition to RFTS.   

       Plaintiff timely appealed 

                                     DISCUSSION 

     I.      Standing 

       The Department did not cross‐appeal the district court’s ruling on 

plaintiff’s standing under Article III to pursue her claim for direct payment.  

Because it affects our subject‐matter jurisdiction, however, we are obligated to 

consider the question of our own accord.   

11 The district court also concluded that the Department had not violated N.M.’s procedural 
rights under the IDEA by denying N.M. a Functional Behavioral Assessment.  It was deemed 
unnecessary because the Department had created a BIP that adequately considered “behavioral 
interventions and strategies to the extent required by IDEA.”  Id. at *7.
 
                                            14
          A.      Background Principles 

       Article III, Section 2, of the United States Constitution limits federal courts’ 

jurisdiction to “Cases” and “Controversies.”  As part of this limitation, parties 

seeking to bring suit in federal court must establish standing under Article III to 

assert their claims.  

      In Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992), the Supreme Court 

articulated three separate requirements for constitutional standing.  First, the 

plaintiff must have suffered an “injury in fact,” — that is, “an invasion of a 

legally protected interest which is (a) concrete and particularized and (b) actual 

or imminent, not conjectural or hypothetical.”  Id. at 560 (internal citations, 

quotation marks, and footnote omitted).  Second, “there must be a causal 

connection between the injury and the conduct” of which the plaintiff complains.  

Id.  And third, “it must be likely, as opposed to merely speculative, that the 

injury will be redressed by a favorable decision.”  Id. at 561 (internal quotation 

marks omitted).  At issue in this case are the first and third of these requirements: 

injury in fact and redressability. 

      Whether a plaintiff has suffered an injury in fact turns neither on the 

plaintiff’s subjective experience of the harm she alleges nor on the “merits of the 

                                           15
plaintiff’s contention that particular conduct is illegal.”  Warth v. Seldin, 422 U.S. 

490, 500 (1975); see also William A. Fletcher, The Structure of Standing, 98 Yale L.J. 

221, 229‐34 (1988).  Rather, whether a plaintiff has standing to assert a claim in 

federal court depends on “the nature and source of the claim asserted.”  Warth, 

422 U.S. at 500; see also W.R. Huff Asset Mgmt. Co. v. Deloitte & Touche LLP, 549 

F.3d 100, 106‐07 (2d Cir. 2008).  In essence, the standing question is determined 

by “whether the constitutional or statutory provision on which the claim rests 

properly can be understood as granting persons in the plaintiff’s position a right 

to judicial relief.”  Warth, 422 U.S. at 500; see generally Richard H. Fallon, Jr., John 

F. Manning, Daniel J. Meltzer & David L. Shapiro, HART & WECHSLER’S THE 

FEDERAL COURTS & THE FEDERAL SYSTEM 140‐48 (6th ed. 2009) (discussing 

Congress’s power to confer standing to sue by statute).  “While the injury‐in‐fact 

requirement is a hard floor of Article III jurisdiction that cannot be removed by 

statute, it has long been recognized that a legally protected interest may exist 

solely by virtue of statutes creating legal rights, the invasion of which creates 

standing, even though no injury would exist without the statute.”  Donoghue v. 

Bulldog Investors Gen. P’ship, 696 F.3d 170, 175 (2d Cir. 2012) (internal quotation 

marks and citations omitted).  

                                           16
      As for the third requirement of constitutional standing — that the harm 

alleged be redressable by a favorable decision — the Supreme Court has 

instructed that the “necessity that the plaintiff who seeks to invoke judicial 

power” be in a position to benefit in some personal way “remains an Art. III 

requirement.”  Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 39 (1976); see also 

Coal. of Watershed Towns v. EPA, 552 F.3d 216, 218 (2d Cir. 2008) (“‘Relief that 

does not remedy the injury suffered cannot bootstrap a plaintiff into federal 

court.’” (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998))).  A 

plaintiff need not demonstrate with certainty that her injury will be cured by a 

favorable decision, but she must at least make a showing that there is a 

“substantial likelihood that the relief requested will redress the injury claimed.”  

Duke Power Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59, 75 n.20 (1978) 

(internal quotation marks omitted); see also W.R. Huff, 549 F.3d at 106‐07 (defining 

“redressability” as “a non‐speculative likelihood that the injury can be remedied 

by the requested relief”).  This requirement lies at the core of the standing 

doctrine.  As commentators have noted, “An abstract decision without remedial 

consequence seems merely advisory, an unnecessary expenditure of judicial 

resources that burdens the adversary and carries all the traditional risks of 

                                            17
making bad law and trespassing on the provinces of the executive and 

legislature.”  Wright, et al., 13A FED. PRAC. & PROC. § 3531.6 (3d ed. 2008).   

       B.      Standing in the IDEA Context 

       The IDEA is concerned fundamentally with making educational 

opportunities available to disabled children, free of charge to them and their 

families.  See Florence Cnty. Sch. Dist. Four v. Carter ex rel. Carter, 510 U.S. 7, 13 

(1993) (“Carter”) (“IDEA was intended to ensure that children with disabilities 

receive an education that is both appropriate and free.”).  As the Supreme Court 

has explained, the Act also recognizes parents’ unique and personal stake in their 

child’s educational progress.  In Winkelman ex rel. Winkelman v. Parma City Sch. 

Dist., 550 U.S. 516 (2007), for example, the Court held that parents have standing 

to pursue IDEA claims on behalf of their child or on their own behalf.  Id. at 535.  

As the Court there observed, the IDEA “requires, in express terms, that States 

provide a child with a free appropriate public education ‘at public expense,’ . . . 

including specially designed instruction ‘at no cost to parents.’”  Id. at 532 

(quoting 20 U.S.C. §§ 1401(9)(A), (29)).  The Court concluded that “[p]arents may 

seek to enforce this mandate through the federal courts . . . , because among the 

rights the[] [parents] enjoy is the right to a free appropriate public education for 

                                            18
their child.”  Id.; see also Heldman ex rel. T.H. v. Sobol, 962 F.2d 148, 158 (2d Cir. 

1992).   

           The remedies available under the IDEA and the urgency of a child’s 

educational needs complicate the applicable standing analysis.  For example, 

when parents believe the local public school district has denied their child a 

FAPE, one option available to them is to keep the child enrolled in public school 

and seek administrative (and, later) judicial review of the child’s IEP for the 

purpose of obtaining “compensatory” education.  See Somoza v. New York City 

Dep’t of Educ., 538 F.3d 106, 109 (2d Cir. 2008).12  Courts have long recognized, 

however — in light of the irreversibility, in an educational setting, of a child’s 

lost time — that parents challenging an IEP may also unilaterally withdraw their 

child from the public school district, and obtain “reimburse[ment] . . . for their 

expenditures on private special education for [that] child if [a] court ultimately 

determines that such placement, rather than a proposed IEP, is proper under the 

Act.”  Sch. Comm. of Town of Burlington, Mass. v. Dep’t of Educ. of Mass., 471 U.S. 

359, 369 (1985) (“Burlington”); see also Carter, 510 U.S. at 15 (stating that, under 


12    “‘Compensatory education’ is prospective equitable relief, requiring a school district to fund 
education beyond the expiration of a child’s eligibility as a remedy for any earlier deprivations 
in the childʹs education.”  Somoza, 538 F.3d at 109 n.2.  
 
                                                   19
Burlington, parents who “unilaterally change their child’s placement during the 

pendency of review proceedings, without the consent of state or local school 

officials, do so at their own financial risk,” and “are entitled to reimbursement 

only if a federal court concludes both that the public placement violated IDEA 

and that the private school placement was proper under the Act” (internal 

quotation marks omitted)).  Thus, under what has come to be known as the 

“Burlington‐Carter test,” parents who have unilaterally placed their child in 

private school will be entitled to reimbursement if (1) the school district’s 

proposed placement violated the IDEA, (2) the parents’ alternative private 

placement is appropriate to meet the child’s needs, and (3) equitable 

considerations favor reimbursement.  C.F. ex rel. R.F. v. New York City Dep’t of 

Educ., 746 F.3d 68, 76 (2d Cir. 2014).13   




13 In 1997, following the Supreme Court’s decisions in Burlington and Carter, Congress amended 
the IDEA and added a statutory unilateral withdrawal and reimbursement remedy.  See 20 
U.S.C. § 1412(a)(10)(C)(ii).  In Forest Grove School District v. T.A., 557 U.S. 230 (2009), the 
Supreme Court examined the 1997 amendments, and held that they did not alter the Burlington‐
Carter framework.  See id. at 239‐40.  The Court explained that the amendments “preserved the 
Act’s purpose of providing a FAPE to all children with disabilities” and “did not change the text 
of the provision we considered in Burlington, § 1415(i)(2)(C)(iii), which gives courts broad 
authority to grant ‘appropriate’ relief, including reimbursement for the cost of private special 
education when a school district fails to provide a FAPE.”  Id. at 239.  We therefore continue to 
look to Burlington and Carter for guidance on the scope of the remedies contemplated under the 
IDEA.    
                                               20
       As the Supreme Court observed in the seminal Burlington decision, the 

administrative and judicial review process “is ponderous.”  471 U.S. at 370.  

Unilateral withdrawal, therefore, will in most cases be the parents’ most 

attractive option when faced with an IEP to which they object:  

       A  final  judicial  decision  on  the  merits  of  an  IEP  will  in  most 
       instances come a year or more after the school term covered by that 
       IEP has passed.  In the meantime, the parents who disagree with the 
       proposed  IEP  are  faced  with  a  choice:  go  along  with  the  IEP  to  the 
       detriment of their child if it turns out to be inappropriate or pay for 
       what they consider to be the appropriate placement.  If they choose 
       the  latter  course,  which  conscientious  parents  who  have  adequate  means 
       and  who  are  reasonably  confident  of  their  assessment  normally  would,  it 
       would  be  an  empty  victory  to  have  a  court  tell  them  several  years 
       later that they were right but that these expenditures could not in a 
       proper case be reimbursed by the school officials.    
        
Id. (emphasis added).  Faced potentially with years of litigation to correct an IEP 

they consider deficient, parents have every incentive to enroll their child in a 

more suitable school environment while the review process takes its course.   

      In the quoted text, the Burlington Court seemed to cast the unilateral‐

withdrawal option as being available — as a practical matter — only to 

“conscientious parents with adequate means” to foot the bill for private school 

tuition while their IDEA claims are adjudicated.  Id. (emphasis added).  But the 

question we encounter here — whether such a remedy is available under the 

                                           21
IDEA to parents without adequate means — was not the Burlington Court’s focus.  

The IDEA promises a free appropriate education to disabled children without 

regard to their families’ financial status.   

      As represented in briefs by amici:  “Low‐income parents — unlike parents 

with more resources — cannot afford to pay for tuition at an appropriate private 

school and seek reimbursement later,” but there are some private schools that 

“are willing to allow low‐income students to begin attending without an 

advanced tuition payment while the students’ parents pursue their due process 

remedies [under the IDEA].”  Amici Curiae Letter Br. of Advocates for Children of 

New York, Legal Services NYC Bronx, Manhattan Legal Services, New York 

Lawyers for the Public Interest, Queens Legal Services, and South Brooklyn 

Legal Services in support of Plaintiff‐Appellant (“Amici Letter Br.”) at 4.  

Recognizing this practice, a growing number of our district courts have recently 

held that the IDEA permits courts, in appropriate cases, not only to order 

“reimbursement” of tuition costs to parents, but also to order retrospective 

payment of tuition directly to the private school where a parent has unilaterally 




                                           22
enrolled her child.14  See, e.g., Mr. & Mrs. A. ex rel. D.A. v. New York City Dep’t of 

Educ., 769 F. Supp. 2d 403, 428 (S.D.N.Y. 2011) (Gardephe, J.) (“Mr. & Mrs. A.”) 

(“Where, as here, parents lack the financial resources to ‘front’ the costs of 

private school tuition, and in the rare instance where a private school is willing 

to enroll the student and take the risk that the parents will not be able to pay 

tuition costs — or will take years to do so — parents who satisfy the Burlington 

factors have a right to retroactive direct tuition payment relief.”).15     


14 Although E.M. is seeking “retroactive,” rather than “prospective,” funding of tuition, we note 
that courts have long held that, when a state‐level administrative authority determines that a 
proposed IEP is inadequate and the disabled child lacks the financial means to meet the cost of 
private‐school tuition pending a final decision on the merits, courts may order the public school 
district to pay, prospectively, the cost of private‐school tuition as the administrative and judicial 
process unfolds.  See, e.g., Susquenita Sch. Dist. v. Raelee S. ex rel. Heidi S., 96 F.3d 78, 85‐87 (3d 
Cir. 1996) (“The purpose of the Act, which is to ensure that every child receive a ‘free and 
appropriate education’ is not advanced by requiring parents, who have succeeded in obtaining 
a ruling that a proposed IEP is inadequate, to front the funds for continued private education.”); 
see also Connors v. Mills, 34 F. Supp. 2d 795, 802‐06 (N.D.N.Y. 1998) (stating, in dicta, that when 
the Burlington‐Carter factors are met, the IDEA permits district courts to order prospective 
funding for a unilateral placement in appropriate circumstances).          
 
15 See also P.K. ex rel. S.K. v. New York City Dep’t of Educ., 819 F. Supp. 2d 90, 118 (E.D.N.Y. 2011) 

(Johnson, J.) (“[W]here the parents have prevailed on each of the three prongs of the Burlington‐
Carter test, the IDEA authorizes a court ‘to award retroactive direct payment of private school 
tuition.’” (quoting Mr. & Mrs. A., 769 F. Supp. 2d at 427)), affʹd, 526 F. App’x 135 (2d Cir. 2013); 
W.W. v. New York City Dep’t of Educ., No. 12 Civ. 7196, 2014 WL 1330113, at *2 (S.D.N.Y. Mar. 31, 
2014) (Torres, J.) (“If the parent lacks the financial resources necessary to front the costs of 
private school tuition, the parent may request direct retroactive payment to the private 
school.”); A.R. ex rel. F.P. v. New York City Dep’t of Educ., No. 12 Civ. 4493, 2013 WL 5312537, at 
*10‐11 (S.D.N.Y. Sept. 23, 2013) (Crotty, J.) (agreeing with “Judge Gardephe’s well‐reasoned 
opinion in Mr. & Mrs. A. that a court’s broad discretion to grant such relief as is appropriate 
under 20 U.S.C. § 1415(i)(2)(C)(iii) includes the power, in a proper case, to award retroactive 
direct payment of private school tuition” (internal quotation marks and alternations omitted)). 
                                                  23
       In this case, both parties agree (as do we) that the broad spectrum of 

equitable relief contemplated under the IDEA encompasses, in appropriate 

circumstances, a “direct‐payment” remedy.16  Cf. Frank G. v. Board of Educ. of Hyde 

Park, 459 F.3d 356, 371 (2d Cir. 2006) (noting that the IDEA “confer[s] broad 

discretion on the district court to grant relief it deems appropriate to parents of 

disabled children who opt for a unilateral private placement” (citing 20 U.S.C. § 

1415(i)(2)(C)(iii))).  Indeed, where the equities call for it, direct payment fits 

comfortably within the Burlington‐Carter framework: like reimbursement, direct 

payment to the private school that provided the required educational program 

“merely requires [the school district] to belatedly pay expenses that it should 

have paid all along and would have borne in the first instance had it developed a 

proper IEP.”  Burlington, 471 U.S. at 370‐71.  It also furthers the IDEA’s remedial 

purposes by extending the unilateral withdrawal option to parents with limited 

financial means, who otherwise could not avail themselves of it.  See id. at 372 

(“The [IDEA] was intended to give handicapped children both an appropriate 


16 The Department informs us that, “[w]hile [it] agree[s] that direct payment to a private school 
is an appropriate remedy under the IDEA under certain circumstances, see Mr. and Mrs. A v. 
New York City Dept. of Educ., 769 F. Supp. 2d 403 (S.D.N.Y. 2011), such action must be made 
contingent upon a showing by the plaintiff of a legal obligation to pay the school should the 
plaintiff’s attempt at payment [through IDEA litigation against the Department] be 
unsuccessful, lest the standing requirement be rendered a nullity.”  Appellee’s Letter Br. at 2.       
                                                 24
education and a free one; it should not be interpreted to defeat one or the other of 

those objectives.”). 

      Applying the direct‐payment remedy in practice, however, highlights 

some of the tensions between the statutory enforcement mechanisms available 

under the IDEA and the standing requirements of Article III.  If the parents of a 

special needs child who is enrolled in a private school have not paid tuition and 

are not legally obligated to do so, then their standing to pursue IDEA remedies 

may be called into question.  As discussed above, we must ask whether they 

have suffered an injury in fact.  And even if they have, we must inquire further 

as to how direct tuition funding will redress this injury.   

      The parties have directed us to only a handful of cases that have addressed 

these or similar questions.  In deciding that E.M. satisfied the elements of 

constitutional standing, the district court here relied primarily on S.W. v. New 

York City Department of Education, 646 F. Supp. 2d 346 (S.D.N.Y. 2009).  There, the 

district court faced the question whether a parent who alleged that her child had 

been denied a FAPE had standing to seek direct payment of her child’s tuition to 

the private school where she had unilaterally enrolled her child.  See id. at 354‐55.  

The court set out the standing problem before deciding that standing existed.  

                                          25
The parent’s contract with the private school recited that the parent was 

“dependent upon receiving prospective payment from [the district] in order to 

make the payment of tuition.”  Id. at 357 (alterations omitted).  The court 

therefore determined that the plain language of the contract “relieved S.W. of 

financial responsibility in the event that the [the district] refused to pay her son’s 

2005‐2006 tuition.”  Id. at 358.  Further, because the parent had “not submitted 

any evidence that [the private school] believes her to be responsible for tuition 

payment, nor that they would otherwise seek to hold her liable for 

noncompliance with the contract,” the court concluded that the parent had not 

asserted an injury in fact based on any financial indebtedness to the private 

school.  Id.    

       Nonetheless, the court in S.W. ultimately decided that the parent had 

standing to assert her claims.  Her injury in fact arose not from a financial 

obligation to the private school, the court reasoned, but from her statutory right 

to receive a free and appropriate education for her child, at public expense.  See 

id. at 358‐59.  The school district argued that this type of injury could not be 

redressed by the relief there requested — direct payment to the private school.  




                                          26
But the court dismissed this argument in light of the language and structure of 

the IDEA:   

      The IDEA requires school districts to provide disabled children with 
      a FAPE, which is defined by the statute, in relevant part, as “special 
      education and related services that . . . have been provided at public 
      expense  .  .  .  .“    Here,  it  is  undisputed  that  [the  child]  received  an 
      appropriate  education  at  [the  private  school],  but  importantly,  that 
      education  was  not provided at  public expense.    If  the  Court  orders 
      the [district] to pay [the child’s] tuition to [the private school], as [the 
      parent]  requests,  [the  child]  will  have  received  a  FAPE,  that  is,  an 
      appropriate education at public expense.   
 
Id. at 359 (quoting 20 U.S.C. § 1401(9)).   

      The Fourth Circuit reached a different conclusion in Emery v. Roanoke City 

School Board, 432 F.3d 294 (4th Cir. 2005), a case relied on by the Department.  In 

Emery, after the public school district failed to prepare an IEP, the father of a 

disabled child sought reimbursement for payments in amounts totaling over 

$200,000 that were made to a private, residential educational institution.  See id. 

at 296‐97.  The father’s medical insurer had paid the charges for the child’s six‐

month stay in the facility, however, and the father first sought reimbursement for 

the insurer’s costs years after the payments were made.  The Fourth Circuit 

concluded that the father lacked standing to seek reimbursement for the insurer’s 

payments.  See id. at 299‐300.   

                                              27
      In reaching that conclusion, the Emery Court addressed the two injuries‐in‐

fact that might arise from a district’s failure to provide a disabled child with the 

educational services she requires: denial of a FAPE and financial injury.  The 

court reasoned that although a plaintiff may allege an injury in fact arising solely 

from the denial of a FAPE, the denial of that FAPE was not redressable by the 

requested relief of tuition payments for an educational term already long passed.  

See id. at 299.  In addition, because the plaintiff “waited numerous years to bring” 

the suit, there would be no way for the district to remedy its past failure to 

provide a FAPE through the provision of remedial services.  Id.  The court further 

held that, although a plaintiff may allege a financial injury arising from the 

outlay of personal funds to pay for private education, since this injury “is a 

subsidiary of and dependent upon the child’s failure to receive a proper 

education under the IDEA,” the plaintiff in Emery failed to establish that he 

suffered any form of monetary loss.  Id.  “Crucially for the purposes of standing,” 

the court held, “he suffered no out‐of‐pocket loss himself for the services that 

[the private institution] provided,” and he “failed to show how awarding him 

[reimbursement] would be anything other than a windfall.”  Id.     

       

                                         28
       C.      Application Here 

               1.      The Parties’ Arguments 

       The Department argues here that the district court erred in concluding that 

plaintiff had standing to pursue a direct‐payment remedy.  Adopting the view 

that “plaintiff’s claimed denial of a FAPE is her grievance, [but her] injury in fact 

for purposes of determining standing can only be viewed in financial terms,”  

Appellee’s Letter Br. at 2,  the Department argues that the evidence —

particularly the affidavit from Nancy Levy, General Co‐Director of RFTS —  

supports the conclusion that plaintiff has neither paid the Center tuition nor is 

obligated to do so.  The Department contends, “[W]here a plaintiff has paid 

nothing to the school and, more importantly, where there is no evidence that the 

plaintiff is even obligated to do so in the future . . . an award of direct payment to 

the private school, while theoretically righting [plaintiff’s] grievance in the 

abstract, does nothing to redress any actual, concrete injury suffered by the 

plaintiff.”  Id.  

       Plaintiff and her amici counter that E.M. has suffered two independent 

injuries.  First, relying heavily on S.W., plaintiff argues that she has suffered an 

injury in fact arising solely from the Department’s failure to provide her child 

                                             29
with a publicly funded FAPE.  Second, she argues that she is in fact financially 

obligated to the Center, and that the Center — in the Department’s stead — did 

provide an appropriate education.  She cites to the plain language of the duly 

executed enrollment contract, which (as described above) provides that E.M. and 

her husband “assume, jointly and severally, complete financial responsibility for 

the enrollment [of their child] in [RFTS] for the year 2008‐2009 and agree to pay 

when due the Annual Tuition and Fees.”  J.A. 759‐61.  This financial obligation, 

she contends, creates an injury in fact.       

       Direct payment of tuition would redress both of these injuries, according 

to E.M.  With regard to the denial of a FAPE, direct payment would ensure that 

plaintiff’s child was provided a free appropriate public education in 2008‐2009 at 

public expense, as provided for by the statute.  With regard to plaintiff’s financial 

injury, direct payment would relieve plaintiff of her obligation to pay tuition to 

the Center.    

             2.      Plaintiff Has Standing to Seek Direct Payment under the IDEA 
                      Based on Her Contractual Obligations to RFTS  
              
       Based on the record before us, we conclude that plaintiff has standing to 

seek direct retrospective tuition payment to the Center.  As an initial matter, we 



                                            30
note our agreement with plaintiff and her amici that E.M.’s claimed denial of a 

FAPE constitutes an injury in fact, and not merely a “grievance,” as the 

Department contends.  But we need not decide today the thorny question 

whether the denial of a publicly funded FAPE, standing alone, is an injury that is 

“redressable” by an order requiring the Department to pay the child’s private‐

school tuition directly.17  Rather, the record provides a narrower ground for our 

decision, albeit one the district court did not reach in the first instance.18  In our 

view, plaintiff has adequately demonstrated that, as a result of the Department’s 

alleged failure to provide a FAPE, she has incurred a financial obligation to RFTS 

under the terms of the enrollment contract.  Plaintiff’s contractual obligation 

itself constitutes an “injury in fact” for Article III purposes, one that is 

“redressable” by the direct tuition payment she seeks.   




17 We therefore express no opinion on the standing analysis espoused in S.W. (and relied upon 
by the district court below), resting solely on the IDEA’s statutory language requiring that a 
FAPE be provided “at public expense.”  See S.W., 646 F. Supp. 2d at 359; E.M., 2011 WL 1044905, 
at *6.        
 
18 We may, of course, affirm the district court’s decision on any ground sufficiently presented by 

the record.  See Olsen v. Pratt & Whitney Aircraft, 136 F.3d 273, 275 (2d Cir. 1998) (“It is well 
settled that we may affirm on any grounds for which there is a record sufficient to permit 
conclusions of law, including grounds not relied upon by the district court.” (internal quotation 
marks omitted)).     
 
                                               31
       Relying on the language of the contract as well as extrinsic evidence such 

as Levy’s affidavit and plaintiff’s financial condition, the IHO and the SRO 

concluded that the agreement between the parties did not actually require 

plaintiff to pay N.M.’s tuition to RFTS, and therefore supplied no basis on which 

plaintiff could assert standing to sue for direct payment.19  Although “[w]e must 

give due weight to the state proceedings, mindful that we lack the specialized 

knowledge and experience necessary to resolve questions of educational policy,” 

R.E. v. New York City Dep’t of Educ., 694 F.3d 167, 189 (2d Cir. 2012) (internal 

quotation marks and alteration omitted), we need not defer to the findings of 

state administrative officers on questions, such as contract interpretation or the 

requirements of standing, that fall outside of their field of expertise, see M.H. v. 

New York City Dep’t of Educ., 685 F.3d 217, 244 (2d Cir. 2012) (observing that the 

weight due administrative determinations “will vary based on the type of 

determination at issue”); see also Lillbask ex rel. Mauclaire v. Conn. Dep’t of Educ., 

397 F.3d 77, 82 (2d Cir. 2005) (explaining that the “due weight we ordinarily 

must give to the state administrative proceedings is not implicated with respect 


  As noted supra, the IHO and SRO also found that, because plaintiff had not paid any tuition 
19

out of pocket, she lacked standing to seek tuition “reimbursement.”  J.A. 129, 192.  On appeal, 
however, plaintiff has made clear that she is not seeking “reimbursement,” in the literal sense, 
for herself, but rather “direct payment” of tuition to RFTS.      
                                               32
to issues of law” (internal quotation marks and alterations omitted)).  These 

matters fall within the purview of the lawyer’s expertise, not that of the educator. 

      In this case, we disagree with the IHO’s and SRO’s analysis, for Article III 

standing purposes, of the contractual arrangement entered into by E.M. and the 

Center.  We conclude, first, that E.M. has made an adequate showing, based on 

the unambiguous language of the enrollment contract, that she is obligated to 

pay (or, at the very least, risks potential civil liability should she fail to pay) 

tuition to the Center, regardless whether she is successful in obtaining funding 

from the Department under the IDEA.  In our view, that financial obligation, 

incurred as a result of an allegedly inadequate IEP, satisfies the requirements for 

standing.  But even assuming, as the administrative officers did here, that E.M. 

has no obligation to pay tuition unless and until she succeeds in her litigation 

against the Department, we nonetheless conclude that E.M. has standing to bring 

this claim based on the implied contractual obligation to use her best efforts to 

pursue her statutory remedies to repay the tuition that the Center has, in effect, 

“loaned” to her during the 2008‐2009 school year.  Our reasoning is explained 

below.   

       

                                           33
                   a.  Plaintiff’s Contractual Obligation to Pay Tuition Absent Success 
                        in Her IDEA Litigation Against the Department  
                       
           First, contrary to the determinations of the IHO and SRO, we conclude that 

E.M. has standing to pursue a claim for direct payment under the IDEA based on 

her contractual obligation to pay private‐school tuition.  E.M. has made an 

adequate showing that her contract with the Center requires her to pay tuition 

even if her IDEA claim against the Department fails to result in funding.    

           A plain‐language reading of the written enrollment contract, see Kass v. 

Kass, 91 N.Y.2d 554, 566‐67 (1998),20 reveals that plaintiff has accepted a legally‐

enforceable obligation to pay tuition to RFTS.  Indeed, pursuant to that contract, 

plaintiff has assumed, without qualification, “complete financial responsibility 

for the enrollment” of her child at the Center, and “agree[d] to pay” tuition and 

fees.  J.A. 759.  Thus, unlike the plaintiff in S.W., whose enrollment contract with 

the private school “plain[ly] . . . relieved [the parent] of financial responsibility in 

the event that the [the Department] refused to pay her son’s 2005‐2006 tuition,” 

S.W., 646 F. Supp. 2d at 358, E.M.’s written contract with the Center nowhere 

conditioned her tuition liability on her ability to obtain funding from the 

Department, cf. id. at 357‐58 (concluding that parent lacked standing to seek 

20    There is no dispute that New York law governs the enrollment contract at issue.   
                                                  34
direct payment under the IDEA based on any financial indebtedness to the 

school where the enrollment contract expressly provided that parent was 

“dependent upon receiving prospective payment from [the Department] . . . in 

order to make the payment of tuition,” and that the school “has assumed the risk 

that the Parent may not receive prospective payment from [the Department]” 

(alterations omitted)).   

      It is true that certain portions of the enrollment contract — including the 

payment schedule and the deposit amount — were left blank.  See J.A. 759.  But 

we are not persuaded that these blank spaces, in a standard‐form contract, 

render the parties’ entire agreement void.  The contract’s essential terms — 

namely, the educational services to be provided and the amount of tuition — 

were plainly set out in the written agreement, and we cannot agree that the 

contract, read as a whole, is so vague or indefinite as to make it unenforceable as 

a matter of law.  See, e.g., Best Brands Beverage, Inc. v. Falstaff Brewing Corp., 842 

F.2d 578, 587‐88 (2d Cir. 1987) (“Although courts are loath to refuse enforcement 

of agreements on indefiniteness grounds, if the terms of the agreement are so 

vague and indefinite that there is no basis or standard for deciding whether the 

agreement had been kept or broken, or to fashion a remedy, and no means by 

                                           35
which such terms may be made certain, then there is no enforceable contract.” 

(internal citation and quotation marks omitted)); Cobble Hill Nursing Home, Inc. v. 

Henry & Warren Corp., 74 N.Y.2d 475, 482‐83 (1989) (stating that the requirement 

of definiteness “is necessarily flexible, varying for example with the subject of the 

agreement, its complexity, the purpose for which the contract was made, the 

circumstances under which it was made, and the relation of the parties”).21   

        The administrative officers, however, rejected this plain‐language 

interpretation of the enrollment contract based primarily on Nancy Levy’s 

statement in her affidavit that, as of November 12, 2008, “[n]o tuition has been 

received for [N.M.] in accordance with an agreement that [E.M.] would contact 

an advocate or attorney and seek funding” from the Department.  J.A. 758.  The 

IHO and SRO appeared to treat Levy’s testimony as evidence of an oral side 

agreement between the parties that modified the terms of the enrollment contract 

so that E.M. would not be required to pay tuition unless and until she recovers a 



  Moreover, it is undisputed that the Center fully performed its obligations under the 
21

enrollment contract by providing the promised educational services during the 2008‐2009 
school year.  Thus, even if the writing itself is incomplete, the Center’s performance of its 
contractual obligations (and plaintiff’s acceptance of them) arguably evidence a mutual intent to 
consummate the agreement, thereby triggering plaintiff’s reciprocal obligation to pay tuition.   
See, e.g., Arbitron, Inc. v. Tralyn Broad., Inc., 400 F.3d 130, 136‐38 (2d Cir. 2005) (noting that, under 
New York law, even where some terms are left open, so long as there is sufficient evidence that 
both parties intended to be bound, the agreement will be enforced).    
                                                   36
judgment against the Department.  See id. at 129, 191‐93.  On that basis, the 

administrative officers concluded that E.M. had no real stake in the outcome of 

this litigation, and therefore lacked standing to pursue her claims.  See id. at 130, 

193‐94.  We disagree with that assessment. 

      To begin, the IHO’s and SRO’s reliance on the Levy affidavit to rewrite the 

terms of the enrollment contract is misplaced.  Although Levy testified that E.M. 

had not yet paid tuition “in accordance with an agreement” to seek funding 

under the IDEA, J.A. 758, Levy’s affidavit is silent on E.M.’s payment obligations 

should her efforts to obtain public funding fail; indeed, there is nothing in the 

record to suggest that, if plaintiff’s IDEA claim proves fruitless, she is 

automatically relieved of her contractual promise to pay tuition, cf. S.W., 646 F. 

Supp. 2d at 357 (parent lacked standing based on financial indebtedness where 

the enrollment contract “plainly relieved [parent] of responsibility for the cost of 

her son’s tuition”).  Thus, while the Levy affidavit may be evidence that the 

Center agreed to forbear on payment during the pendency of plaintiff’s IDEA 

litigation against the Department, we cannot conclude that its current 

forbearance conclusively evidences an intention to waive its contractual rights 

altogether or to forgo enforcement in the future: so long as the limitations period 

                                          37
has not run, a creditor’s willingness to be patient with a debtor does not, by itself, 

render this debt unenforceable as a matter of law.  See, e.g., WMW Mach., Inc. v. 

Werkzeugmaschinenhandel GmbH IM Aufbau, 960 F. Supp. 734, 748 n.11 (S.D.N.Y. 

1997) (stating that, under New York law, “[t]he intention to waive [contractual 

rights] must be clearly established and cannot be inferred from doubtful or 

equivocal acts or language” (citing E. 56th Plaza, Inc. v. Abrams, 458 N.Y.S.2d 953, 

955 (App. Div. 3d Dep’t 1983))); see also Beth Israel Med. Ctr. v. Horizon Blue Cross 

& Blue Shield of N.J., Inc., 448 F.3d 573, 585 (2d Cir. 2006) (“[W]aiver requires a 

‘clear manifestation of an intent by plaintiff to relinquish her known right’ and 

‘mere silence, oversight or thoughtlessness in failing to object’ to a breach of the 

contract will not support a finding of waiver.” (quoting Courtney‐Clarke v. Rizzoli 

Int’l Publ’ns, Inc., 676 N.Y.S.2d 529, 529 (App. Div. 1st Dep’t 1998))).    

      Moreover, even if the Levy affidavit could be interpreted to suggest that 

the parties orally agreed to modify the written enrollment contract to relieve 

E.M. of tuition liability, it is unclear whether E.M. could effectively rely on that 

purported modification to defend against an action on the contract, should the 

Center later sue her for nonpayment, or (hypothetically) if the Center should 

change management, or if it should enter bankruptcy and the trustee seek to 

                                           38
collect.  Notably, the written enrollment contract signed by both parties 

contained an express merger clause, which provided as follows:  “This 

Enrollment Contract contains the entire material terms and conditions” and “no 

others will be deemed valid unless they are contained in an express writing 

signed by [the parent] and the School.“  J.A. 761.  Accordingly, as a matter of 

New York law (which governs the enrollment contract), any side agreements 

between the parties that were not reduced to a signed writing do not — and 

indeed cannot — modify or negate plaintiff’s legal responsibility under the 

contract to pay the cost of tuition.  See, e.g., Schron v. Troutman Sanders LLP, 20 

N.Y.3d 430, 436 (2013).  Thus, because the written enrollment contract appears to 

be enforceable notwithstanding any purported oral modifications, E.M. has, at 

the very least, demonstrated a well‐founded basis for fearing exposure to suit for 

nonpayment.  See, e.g., Ross v. Bank of Am., N.A. (USA), 524 F.3d 217, 222 (2d Cir. 

2008) (stating that injury in fact “is a low threshold,” and “may simply be the fear 

or anxiety of future harm” (internal quotation marks omitted)); cf. S.W., 646 F. 

Supp. 2d at 358 (observing that “potential civil liability can constitute an injury in 

fact,” but concluding that the plain language of the enrollment contract at issue 

there “relieved [the parent] of financial responsibility”).    

                                           39
       In light of the above, we conclude that E.M. has made an adequate 

showing, for standing purposes, that she is subject to a contractual obligation to 

pay private‐school tuition to RFTS, and that she incurred that obligation as a 

direct result of the Department’s alleged failure to provide her child a FAPE.  

That contractual obligation amounts to an injury in fact that can be redressed by 

a favorable decision in this case:  if (after the underlying merits question is 

adjudicated) the Department is required to pay N.M.’s tuition at RFTS, then 

plaintiff is no longer obligated to do so.  Once relieved of that obligation, she no 

longer risks being sued for nonpayment or suffering any of the negative effects 

associated with carrying such a debt.22  In short, a favorable decision would 

make plaintiff whole.  Under these circumstances, E.M. has satisfied Article III’s 

standing requirements, and may pursue her claim against the Department.   

            b.  Plaintiff’s Contractual Obligation to Seek Funding Under the  
                 IDEA to Repay Tuition “Loaned” to Her by the Center 
               
       Second, even assuming, arguendo, that the oral agreement alluded to by the 

administrative officers below did modify the enrollment contract, so that E.M. has 

no obligation to pay tuition unless she succeeds in her IDEA litigation against the 

  These might include, for example, effects on her borrowing capacity for other purposes, or her 
22

relationship with the Center in future years, both with respect to N.M.’s education and the 
education of one or more of her other children.  Indeed, the record reflects that E.M. is the 
mother of a second, severely disabled child.  See J.A. 536‐37.   
                                              40
Department, we nonetheless conclude that E.M. has standing to bring her claim 

for direct payment.  Even under such a modified contractual arrangement, E.M. 

has impliedly promised to use her best efforts to pursue her statutory remedies 

to recoup the cost of tuition and repay the Center.  And while this arrangement 

means the Center — rather than E.M. — ultimately bears the risk that E.M.’s 

litigation against the Department will be unsuccessful, we are not persuaded that 

this fact necessarily renders the Center the real party in interest, as the 

administrative officers concluded, or that it otherwise prevents E.M. from 

pursuing her remedies under the IDEA.  Rather, such an arrangement may fairly 

be interpreted as a “loan” provided by the Center to E.M. — in the form of 

tuition — with forbearance in exchange for her promise to pursue recompense 

from the Department that will, in turn, extinguish her debt.   

      An agreement of this type is roughly analogous to a familiar insurance 

arrangement known as a “loan receipt.”  See, e.g., 16 COUCH ON INS. § 222:91 (3d 

ed. 2012).  Under such an arrangement, when an insured suffers a loss at the 

hands of a third‐party tortfeasor, “the insurer lends the insured the amount due 

on the policy, and the insured pays it back only to the extent that the insured is 

able to obtain a recovery against [the third‐party].”  Wright, et al., 6A FED. PRAC. 

                                          41
& PROC. § 1546.  Although the insured is, in essence, suing for the benefit of the 

insurer, by virtue of the loan receipt the insurer “has not paid the insured’s claim 

and therefore is not subrogated to the insured’s rights.”  Id.  Thus, the insured — 

not the insurer — has been recognized as the proper party to bring suit.  See 16 

COUCH ON INS. § 222:91 (“Under the loan receipt relationship, the insurer does 

not have standing to sue the third party and any such actions would be 

dismissed for lack of standing or failure to state a cause of action.”).    

      The loan receipt arrangement has long been judicially accepted as a valid 

mechanism for providing coverage for an insured’s losses while allowing her to 

sue tortfeasors in her own name.  See, e.g., Luckenbach v. W.J. McCahan Sugar 

Refining Co., 248 U.S. 139, 149 (1918) (describing the loan‐receipt arrangement as 

“consonant both with the needs of commerce and the demands of justice”); Aetna 

Ins. Co. v. Henry Du Bois Sons Co., 144 F.2d 262, 264 (2d Cir. 1944) (stating that “a 

[loan] receipt is a lawful contract which will be enforced”); see also Columbia 

Grain, Inc. v. Or. Ins. Guar. Ass’n, 22 F.3d 928, 931 (9th Cir. 1994) (explaining that 

“with a loan receipt, the insured makes the claim against the third party but may 

be contractually bound to give the money recovered to the insurer”).  




                                           42
      Viewed in this light, the reality that the Center ultimately bears the risk of 

plaintiff’s non‐recovery from the Department is merely a consequence of the 

contractual arrangement between it and E.M., and does not dislodge E.M. as the 

real party in interest.  Cf. 17 COUCH ON INS. § 241:42 (“An insured, who agrees to 

sue the one responsible for the damage for the benefit of the insurer, may bring 

an action for such damages in his or her own name without violating a statutory 

provision requiring every action to be brought in the name of the real party in 

interest.”).  Further, unlike the insurance payments made to the private 

educational facility in Emery, which left the plaintiff there with no obligation of 

record either to the school or the insurer, the Center’s “loan” arrangement with 

E.M. obliges her to pursue diligently her statutory remedies under the IDEA, and 

to remit to the Center any recovery she might obtain as a result of her litigation 

against the Department.  Thus, if E.M. prevails on her claims, and is awarded 

funding from the Department, she will not receive a “windfall,” cf. Emery, 432 

F.3d at 299; rather, she will merely repay a debt incurred as a result of the 

Department’s allegedly inadequate IEP.    

      In sum, we conclude that, because of her contractual obligation to pay 

tuition to the Center, E.M. has standing to pursue this claim against the 

                                         43
Department, even if the Center may choose not to act upon that obligation unless 

and until E.M. prevails in her litigation against the Department.   

      Of course, that plaintiff has standing to pursue her claim does not mean 

that she is entitled to the relief she seeks.  As we have noted, even if a plaintiff 

satisfies the Burlington‐Carter prerequisites, “because the authority to grant 

reimbursement [under the IDEA] is discretionary, ‘equitable considerations . . . 

are relevant in fashioning relief.’”  Frank G., 459 F.3d at 363‐64 (quoting 

Burlington, 471 U.S. at 374); see also Forest Grove Sch. Dist. v. T.A., 557 U.S. 230, 

246‐47 (2009) (stating that, even if a plaintiff establishes a right to reimbursement 

under the IDEA, “courts retain discretion to reduce the amount of a 

reimbursement award if the equities so warrant”).  In making that equitable 

determination, the district court may consider many factors, including, inter alia, 

whether plaintiff’s unilateral withdrawal of her child from the public school was 

justified, whether plaintiff provided the Department with adequate notice of the 

withdrawal, whether the amount of private‐school tuition was reasonable, 

whether plaintiff should have availed herself of need‐based scholarships or other 

financial aid from the private school, and whether there was any fraud or 

collusion in generating (or inflating) the tuition to be charged to the Department, 

                                           44
or whether the arrangement with the school was fraudulent or collusive in any 

other respect.  These factors, however, bear not on our standing analysis under 

Article III, but on the equities of plaintiff’s claim for relief.   

     II.    Merits

       Having concluded that plaintiff has standing to pursue a claim for direct 

tuition payment to the Center, we now turn to the merits of this dispute.  The 

district court determined that E.M. failed to establish that N.M.’s IEP was either 

procedurally or substantively inadequate.  See E.M., 2011 WL 1044905, at *7‐10.  

Most important for our purposes here, during the course of its analysis of the 

substantive adequacy of the IEP and whether a 6:1:1 classroom setting would 

provide an appropriate education, the district court appeared to credit evidence 

submitted by E.M. that her daughter needed “constant supervision.”  Id. at *8 

(internal quotation marks omitted).  But the court concluded that the SRO had 

not erred in approving the 6:1:1 setting.  In so doing, the SRO relied in part on 

testimony from a teacher at N.M.’s proposed public school classroom that the 

child would be provided with sufficient supervision in the classroom setting — 

supervision that would approximate 1:1 when needed.  See id. at *9.  The teacher 

offered testimony, as described above, “about the nature of the placement 

                                             45
actually offered for N.M. in the IEP.”  Id. (emphasis added).  According to the 

court, “[i]t was not error for the SRO to consider such evidence.”  Id.  In making 

this determination, however, the court noted that, as of the date of its decision, 

there had been no case from within the Second Circuit “that st[ood] for the 

proposition that an SRO may not consider evidence extrinsic to the written IEP.”  

Id.   

         That context has now changed.  In 2012, our Court issued an opinion in 

R.E. v. New York City Department of Education, 694 F.3d 167 (2d Cir. 2012), in 

which we expressly addressed whether a district court or state officer may 

consider and rely on evidence extrinsic to the IEP when deciding whether an 

educational program provides a disabled child with a FAPE, and adopted “the 

majority view that the IEP must be evaluated prospectively as of the time of its 

drafting and . . . that retrospective testimony that the school district would have 

provided additional services beyond those listed in the IEP may not be 

considered.”  Id. at 186.  By way of example, we explained that “testimony may 

be received that explains or justifies the services listed in the IEP,” id., but the 

district “may not introduce testimony that a different teaching method, not 

mentioned in the IEP, would have been used,” id. at 186‐87.   

                                           46
       Particularly relevant to this case, we noted in R.E. that “if a student is 

offered a staffing ratio of 6:1:1, a school district may introduce evidence 

explaining how this structure operates and why it is appropriate.”  Id. at 187.  But 

“[i]t may not introduce evidence that modifies this staffing ratio (such as 

testimony from a teacher that he would have provided extensive 1:1 instruction 

to the student).”  Id.; see also C.F., 746 F.3d at 79‐80 (“Because the IEP must be 

evaluated prospectively, without recourse to retrospective testimony, the 

Department cannot cure [a deficient IEP that failed to include parent counseling 

or training] by offering testimony that counseling and training would have been 

offered.” (citing R.E., 694 F.3d at 193)).  This rule reasonably protects parents who 

must assess a proffered IEP without the benefit of after‐the‐fact testimonial 

modifications.        

       Here, the SRO relied on testimony from N.M.’s proposed teacher that (as 

the SRO characterized it) explained how the teacher could “make sure that either 

[the teacher] or a paraprofessional worked with the student at all times, having 

done so previously for another student during the first two months of the school 

year.”  J.A. 136.  In other words, the SRO relied expressly on the possibility, 

extrinsic to any written education plan, that the teacher in the proposed 6:1:1 

                                          47
classroom would provide 1:1 services beyond those specified in the IEP — 

precisely what R.E. determined to be impermissible.  

      The parties urge us to reach the merits of this case notwithstanding this 

error.  We certainly appreciate their desire to resolve this case now without 

further litigation, with its attendant delays and costs.  But we must decline this 

invitation.  It would be imprudent for this panel, without any educational 

expertise, to decide the merits of E.M.’s claim on a cold record.  Cf. M.H., 685 F.3d 

at 244 (stating that a court’s review of administrative findings in the IDEA 

context must “be colored by an acute awareness of institutional competence and 

role”).  We agree with E.M. that considerable record evidence supports the 

conclusion that, in the 2008‐2009 school year, N.M. needed constant 1:1 care to 

progress.  But, as the Department points out, both the Committee social worker 

and the teacher in the recommended classroom testified that N.M. could 

progress in a 6:1:1 classroom.  We are simply not in a position to cull from this 

testimony the evidence that R.E. permits us to consider and then determine 

whether that testimony is credible and persuasive, particularly when the IHO 

did not address those questions at all.   




                                             48
       For these reasons, we remand this case to the district court for further 

proceedings consistent herewith.  That court might, in its discretion, either 

decide the merits of the IEP claim, or, perhaps more profitably, remand the 

matter to state administrative officers for a complete reexamination in light of 

our instructions in R.E.  See T.L. v. New York City Dep’t of Educ., 938 F. Supp. 2d 

417, 436 (E.D.N.Y. 2013) (“A court may remand a proceeding when it needs 

further clarification or does not have sufficient guidance from the administrative 

agencies.” (citing cases)).  On remand, the district court is free to reexamine any 

part of its prior analysis, and any other arguments that it did not need to address 

in its initial decision.   

                                  CONCLUSION 

       We conclude that, in light of her contractual obligation to pay tuition to the 

Center, E.M. has Article III standing to pursue her direct‐payment claim against 

the Department.  We further conclude, in light of intervening authority, that the 

district court erred in affirming the SRO’s determination that the December 2008 

IEP provided a FAPE.  We therefore VACATE the judgment entered by the 

district court and REMAND the cause for consideration of the merits or further 




                                          49
proceedings by the state administrative officers in light of our decision in R.E. v. 

New York City Department of Education, 694 F.3d 167 (2d Cir. 2012). 




                                         50